Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on November 22, 2021.
Claims 1 and 12 have been amended.
Claims 6, 9, 17 and 20 have been canceled.
Claims 1, 7-8, 10-12, 15-16, 18-19 and 21-22 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 22, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 7-8, 10-12, 15-16, 18-19 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0008429), in view of Lindsay et al. (US 2010/0156642), in view of Liu (US 20160267493 Al) in view of Hudson et al. (US 2003/0141358) in view Hahn et al. (US 2009/0158404).
Claims 1, 12 and 15: Wang teaches a system for authentication of a product (Wang: Authentication of items [i.e. authentication of a product] may also be referred to anti-counterfeit certificate authentication, or counterfeit detection, para 0003), comprising: 
one or more databases configured to store data of one or more products (Wang: See [0054] "The anti-counterfeit database 530 stores information used by the authenticator module 560 to conduct authentication procedures, for example, the issued anti-counterfeit certificates and other information (e.g., status and security information) about the issued certificates" [i.e. one or more databases configured to store data of one or more products])., and wherein the data of the one or more products comprise one or more of the product, product color, product dimensions, or product-purchase-related data (Wang: See [0059], "The user can verify that the ACT corresponds with the item they are buying based on the additional information. The item description may include information customers are generally interested in and also normally can be verified by looking at the item, e.g., product name, producer name, production time, expiration time, etc. For security purposes, not all the information in the database about the item needs to be provided to the authentication client in the authentication response message."); and 
a user device communicatively coupled to the one or more databases (Wang: See [0018], "the ACT reader 142 and the authentication client i 40 can be provided in the same device, 
at least one memory configured to store computer executable instructions (Wang: See [0113], “a software module executed by a processor, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium” [i.e. at least one memory configured to store computer executable instructions]); and 
at least one processor configured to execute the computer executable instructions (Wang: See [0113], “a software module executed by a processor [i.e. at least one processor configured to execute the computer executable instructions], or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium”) to: 
receive from an authenticator, product search data of the product (Wang: See [0051], “The authentication server provides authentication services upon receiving authentication requests from the authentication clients. The authentication server includes six main functional modules: a data communicator module 510, a data collector module 520, a decryption module 540, a plain-code decoder module 550, an authenticator module 560, and an anti-counterfeit database 530” See [0052], “the data communicator module 510 communicates with the authentication client to receive authentication requests [i.e. receive from an authenticator, product search data of the product] and also to transmit authentication results”); 
search the product in the one or more databases based on the product search data (Wang: See [0058], “The function of an authentication algorithm can include a series of comparing actions between the descriptor parameter values provided by the plain code decoder module 550 and the corresponding data stored in the anti-counterfeit database 530 [i.e. search the product in the one or more databases based on the product search data]”), wherein the product is listed by a user for authentication (Wang: See [0058], “the details derived from the certificate sent from authentication client match [i.e. the product is listed by a user for authentication] with the records in anti-counterfeit database 530; and when hash codes are used in the certificate generation, whether the hash code derived from the certificate provided by the authentication client exist in the anti-counterfeit database 530”); 
authenticate the product by scanning an authentication tag attached to the product (Wang: See [0003], “The certificates are stored in anti-counterfeit tags (ACTs) that are attached to the authentic items” [i.e. an authentication tag attached to the product], See [0057], “The ACT reader is specific to a type or types ACTs, i.e., the ACT reader varies with different types of tags. Examples of the ACT readers include RFID readers, barcode scanners [i.e. scanning an authentication tag attached to the product], USB hosts, NFC readers, smart phones or their accessories, personal computers, and laptops, para 0036, The authenticator module 560 performs the authentication procedure on the descriptor parameters received from the plain code decoder 550. The authenticator module 560 determines whether the descriptor parameters are for authentic items and produces the authentication results. The authenticator module 560 delivers the authentication results to the data communicator module 510 and the data collector module 520” [i.e. authenticate the product]); 
make authentication information in the data of the product, based upon the authentication (Wang: See [0078], "The authentication server keeps track of the current version of the ACT, i.e., Cl, at initialization of the authentic item's record in the authentication database" and [0085], "after the authorized authentication client completes the ACR process, the ACT of the authentic item will be refreshed to Ci+1 and its record in the authentication server database will also be updated to Ci+1"); and 
control a display device and cause it to display data of the product based on the scan of the authentication tag (Wang: [0059], "the authentication server returns the authentication result to the authentication client with additional information describing the item (e.g., an image or text). The user can verify that the ACT corresponds with the item they are buying based on the additional information. The item description may include information customers are generally interested in and also normally can be verified by looking at the item, e.g., product name, producer name, production time, expiration time, etc. For security purposes, not all the information in the database about the item needs to be provided to the authentication client in the authentication response message."). 
Wang does not expressly disclose that the authentication tag is preprogrammed and becomes inactive when detached from the product. 
However, Lindsay, analogous in art and in the field of radio frequency identification (RFID) tags (See [0002]), discloses that the authentication tag is preprogrammed and becomes inactive when detached from the product (Lindsay: See [0022], “With RFID or other smart tag technology, a vendor may associate a unique identification code with a batch of raw materials, and enter physical property data into a database in which the data is associated with the identification code [i.e. “preprogramming” the RFID tag]. When the raw material shipment is received at a manufacturing facility, an RFID scanner may automatically scan the RFID chip and retrieve the associated information from the database, verify that usable raw material has been received at the correct facility, provide quality information, and so forth.” See [0048] “single RFID chip is attached to the bottle (e.g., embedded in the plastic of the bottle itself or adhesively attached to a surface, such as an interior surface where removal would be difficult), and an antenna is attached to the cap or other closure of the bottle. The RFID chip is connected to the antenna with delicate conductive leads (e.g., micro printed conductive lines) to form a tamper evident seal that is broken when the bottle is opened. The leads may run to the inner surface of the cap, or may join to an exterior portion of the cap. The leads are printed conductive inks or other materials. Tampering with a package (e.g., removing the cap) breaks the continuity of the conductive pathway between an RFID chip and an antenna, such that the chip is deactivated and no longer scannable. That is, when the cap is removed, the leads are broken and the RFID chip is deactivated” [i.e. the authentication tag becomes inactive when detached from the product]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with the ability to preprogram the tag and when the tag is detached from the product, the tag becomes inactive, as taught by Lindsay, for the purpose of using one or more RFID tags for orientation, tamper-evidence, and user privacy (See [0002]). 
Wang discloses displaying product data, but does not disclose that the displayed data includes the authentication mark in the product data.
However, Liu, analogous art and in the field of product authentication, discloses a display device to display data of the product (Liu: FIG.3D showing listing displaying an authentic XX bag along with manufacturer information & authentication history such as purchase history and also see [0108] discussing "Step 408, if the authentication of the two-dimension code authentication terminal is passed, the product is determined to be a product authenticated by the issuer." and [0118-0122] discussing "Step 410, the two-dimension code authentication terminal displays the product number, the product purchase information and information used for identifying the product as a product authenticated by the issuer.") including an authentication mark in the data of the product, based upon the authentication (Liu: FIG.3C-D & Figure 4B-C showing a certified product logo displayed based on a scan of an authentic product). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wang & Lindsay with the authentication mark displayed in the product data as taught by Liu with the motivation of allowing a user to decide, based on the displayed information, whether or not to initiate a trigger signal used for purchasing the product (Liu: [0122]). Application/Control Number: 16/436,850 Page 10 Art Unit: 3619 9. As per claim 8, Wang, Lindsay and Liu disclose the limitations of claim 1. Furthermore, Wang discloses the authentication tag is one of a bar code, a QR code, a holographic image, or a near field communication authentication tag (See [0003], “The certificates are stored in anti-counterfeit tags (ACTs) that are attached to the authentic items,” See [0072], “The ACR process works with ACTs that are not only readable but also writeable or reprogrammable (e.g., secure USB devices, writable RFID tags, etc.)” [i.e. the authentication tag is a near field communication authentication tag]). 
Wang and Lindsay do not disclose that the product is a subject of one of a sale transaction or a resale transaction. 
However, Hudson discloses that the product is a subject of one of a sale transaction or a resale transaction (See [0036], “the reading devices would be used through the product distribution chain for tracking and authenticating the product up to the point of sale [i.e. the product is a subject of one of a sale transaction] by a retailer to an end customer or supply to an end commercial customer.”).  The Examiner notes that Hudson also discloses a user logging onto an authentication site. ([0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang, Lindsay and Liu with the teachings of Hudson for the purpose of protecting government agencies or brand owners from losses of tax revenues (particularly excise tax in case of governments) from the effects of product counterfeit, illegal import of excise-liable goods and cross border trading and protecting the consumer from the dangers of consumption of counterfeit products (particularly, counterfeit drinks, tobacco, foods, pharmaceuticals, automotive spare parts) or alternatively designed to protect integrators of complex technical devices such as aircraft parts, computers and electronic devices (See [0001]).
Wang further discloses that to receive the product search data, the at least one processor is configured to provide a product-search window to receive, from the authenticator, product-search data of the product (See [0016], “An authentication client or module 140 originates requests for authentication services and provides an interface between users and the ACA system,” [which the Examiner interprets as an interface to receive user input], See [0051], “The authentication server provides authentication services upon receiving authentication requests from the authentication clients. The authentication server includes six main functional modules: a data communicator module 510, a data collector module 520, a decryption module 540, a plain-code decoder module 550, an authenticator module 560, and an anti-counterfeit database 530,” See [0052], “the data communicator module 510 communicates with the authentication client to receive authentication requests [i.e. receive from an authenticator, product search data of the product] and also to transmit authentication results.”)
Wang & Lindsay do not disclose receiving login credentials of the authenticator: providing a user-search window to receive, from the authenticator, user-search data of the user; and searching the user in the one or more databases based on the user-search data, wherein the user is one of listed users. 
However, Hahn, which is analogous in art and in the field of user authentication (See [0002]), discloses: receiving login credentials of the authenticator (See [0005], “an authentication system will receive as input a user's “credentials." These credentials may consist of a username and password, Personal Identification Number (PIN) number, social security number, and a bank account or debit card number” [i.e. receive login credentials of the authenticator], See [0039], “an apparatus 200 for user authentication based on authentication credentials and location information. The apparatus 200 depicts one embodiment of the location authenticator 108 and includes a communication module 202, a determination module 204, and a validation module 206.”); 
providing a user-search window to receive, from the authenticator, user search data of the user (See [0045], “the validation module 206 may prompt a user with a security question as the user attempts to access his email account [i.e. providing a user-search window to receive, from the authenticator, user-search data of the user]. Furthermore, once additional identification has been provided to validate a user and establish a known “good" location, the past user location information may be reset to the current known location.”); and 
searching the user in the one or more databases based on the user-search data, wherein the user is one of listed users (See [0065], “when the communication module 202 references 504 past user location information from a database 110 [i.e. searching the user in the one or more databases based on the user-search data], in response to receiving an authentication validation request. The communication module 202 then references 506 current user location information from the client 102, converting the user location information to a common format, if necessary, to allow for use with multiple clients 102 that provide multiple location formats. The determination module 204 determines 508 a maximum allowable distance. In one embodiment, if the determination module 204 determines 510 that the physical authentication attempt location is outside the maximum allowable distance, the validation module 206 manages 512 the authentication attempt and may reference the list of user-configurable actions in determining whether to deny
the authentication attempt, prompt for more identification, alert law enforcement, or other configurable action.”), wherein the user is one of listed users (See [0041], “the communication module 202 references past user location information from the database 110” [i.e. the user is one of listed users]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang and Lindsay with the teachings of Hahn for the purpose of authenticating a user based on authentication credentials and location information (See [0002]).
Claims 7 and 18: Wang & Lindsay do not disclose that the login credentials comprise one or more of a user name and a password, facial scan data, finger scan data or retinal scan data. 
However, Hahn discloses that the login credentials comprise one or more of a user name and a password, facial scan data, finger scan data or retinal scan data (See [0005], “an authentication system will receive as input a user's “credentials." These credentials may consist of a username and password [i.e. the login credentials comprise one or more of a user name and a password], Personal Identification Number (PIN) number, social security number, and a bank account or debit card number,” See [0039], “an apparatus 200 for user authentication based on authentication credentials and location information. The apparatus 200 depicts one embodiment of the location authenticator 108 and includes a communication module 202, a determination module 204, and a validation module 206.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang, Lindsay and Liu with the teachings of Hahn for the purpose of authenticating a user based on authentication credentials and location information (See [0002]).
Claims 8 and 19: Wang, Lindsay and Liu disclose the limitations of claim 1. Furthermore, Wang discloses the authentication tag is one of a bar code, a QR code, a holographic image, or a near field communication authentication tag (See [0003], “The certificates are stored in anti-counterfeit tags (ACTs) that are attached to the authentic items,” See [0072], “The ACR process works with ACTs that are not only readable but also writeable or reprogrammable (e.g., secure USB devices, writable RFID tags, etc.)” [i.e. the authentication tag is a near field communication authentication tag]).
Claims 10 and 21: Wang teaches the product is a sneaker (See [0003], The anti-counterfeit authentication system assigns unique anti-counterfeit certificates to authentic items. Example authentic items include: famous brand wines and beverages; famous luxury consumer products, e.g., purses, watches, jewelry, clothes, shoes, and luggage”). 
Wang and Lindsay do not disclose that the subject of the one of the sale transaction or the resale transaction is a sneaker. 
However, Hudson discloses that the subject of the one of the sale transaction or the resale transaction is a product (the reading devices would be used through the product distribution chain for tracking and authenticating the product up to the point of sale [implicitly, the product is a subject of one of a sale transaction could be a sneaker] by a retailer to an end customer or supply to an end commercial customer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang, Lindsay and Liu with the teachings of Hudson for the purpose of protecting government agencies or brand owners from losses of tax revenues (particularly excise tax in case of governments) from the effects of product counterfeit, illegal import of excise-liable goods and cross border trading and protecting the consumer from the dangers of consumption of counterfeit products (particularly, counterfeit drinks, tobacco, foods, pharmaceuticals, automotive spare parts) (See [0001]). 
Claims 11 and 22: Wang further discloses that the at least one processor is further configured to: 
receive the product search data of the sneaker (See [0003], “The anti-counterfeit authentication system assigns unique anti-counterfeit certificates to authentic items. Example authentic items include: famous brand wines and beverages; famous luxury consumer products, e.g., purses, watches, jewelry, clothes, shoes, and luggage” See [0051], “The authentication server provides authentication services upon receiving authentication requests from the authentication clients. The authentication server includes six main functional modules: a data communicator module 510, a data collector module 520, a decryption module 540, a plain-code decoder module 550, an authenticator module 560, and an anti-counterfeit database 530,” See [0052], “the data communicator module 510 communicates with the authentication client to receive authentication requests [i.e. receive the product search data of the sneaker] and also to transmit authentication results”); 
search the sneaker in the one or more databases based on the product search data (See [0003], “The anti-counterfeit authentication system assigns unique anti-counterfeit certificates to authentic items. Example authentic items include: famous brand wines and beverages; famous luxury consumer products, e.g., purses, watches, jewelry, clothes, shoes, and luggage,” See [0058], “The function of an authentication algorithm can include a series of comparing actions between the descriptor parameter values provided by the plain code decoder module 550 and the corresponding data stored in the anti-counterfeit database 530” [i.e. search the sneaker in the one or more databases based on the product search data]); and 
authenticate the sneaker by scanning an authentication tag attached to the sneaker (See [0003], “The anti-counterfeit authentication system assigns unique anti-counterfeit certificates to authentic items. Example authentic items include: famous brand wines and beverages; famous luxury consumer products, e.g., purses, watches, jewelry, clothes, shoes, and luggage; The certificates are stored in anti-counterfeit tags (ACTs) that are attached to the authentic items [i.e. an authentication tag attached to the sneaker], See [0036], “The ACT reader is specific to a type or types ACTs, i.e., the ACT reader varies with different types of tags. Examples of the ACT readers include RFID readers, barcode scanners” [i.e. scanning an authentication tag attached to the product], USB hosts, NFC readers, smart phones or their accessories, personal computers, and laptops,” See [0057], “The authenticator module 560 performs the authentication procedure on the descriptor parameters received from the plain code decoder 550. The authenticator module 560 determines whether the descriptor parameters are for authentic items and produces the authentication results. The authenticator module 560 delivers the authentication results to the data communicator module 510 and the data collector module 520” [i.e. authenticate the sneaker]).
Claim 16: Wang and Lindsay discloses the limitations of claim 12. Furthermore, Wang discloses verifying that the authenticator is qualified to perform the authentication (See [0099], “the authorized authentication server information is embedded in the authentication client and/or provided by a trusted source, and the authentication client discovers and selects the authentication server only based on the trusted information” [which the Examiner interprets as verifying that the authenticator is qualified to perform the authentication]).

Response to Arguments
Applicant’s remarks, filed November 22, 2021, have been considered.  The Examiner notes that Applicant did make any arguments as to why the cited prior art does not teach the claim limitations, instead merely offers a conclusionary statement that the prior art fails.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Rhone, Nedra. “BLOG: Talk of the Town: The Greatest Sneaker Show on Earth returns to Atlanta”. TCA Regional News [Chicago] 20 Sep 2017:  Sneaker Con now hosts a Trading Pit where anyone can bring multiple pairs of sneakers to sell and trade. There is also an on- site authentication service called Sneaker Con Authenticated, which offers free sneaker authenticating so shoppers will know their purchases are legitimate.

Chronicled, Inc. Announces Series Seed Financing: Chronicled Is Knocking Out the Billion Dollar Counterfeit Market. PR Newswire [New York] 09 Mar 2016: Chronicled intends to use the proceeds of the financing to build up its customer base, to implement a first-of-its-kind encrypted BLE tagging solution, and to expand its data and analytics capabilities. The Company will be launching its sneaker authentication service in the NYC area in April 2016 and is offering authenticity tags to consumers at Sneaker conventions and through partnerships with selected sneaker resellers and retailers. Chronicled is also actively exploring partnerships with sneaker brands to include authenticity chips at point of manufacture, as it demonstrated with its successful Beastmode x GREATS partnership last year.

Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629